In concurring with the decision entered in this appeal, it is necessary to call attention to Sections 4549.12 and 4503.10, Revised Code. The facts are clearly and correctly stated in the opinion of Judge Kovachy. One additional fact should be stressed, and that is that Wheeler became a resident of Ohio sometime prior to the purchase of the Ford automobile from East End Nash in which transaction he turned in his 1953 Dodge and made an assignment to Nash of his West Virginia certificate of title, as set out in the statement of fact. This would have been sufficient to transfer title of the Dodge to East End Nash if Wheeler had remained a resident of West Virginia. Section4505.03, Revised Code, provides:
"No person, except as provided in Section 4505.05 of the Revised Code, shall sell or otherwise dispose of a motor vehicle without delivering to the purchaser or transferee thereof a certificate of title with such assignment thereon as is necessary to show title in the purchaser; nor shall any person purchase or otherwise acquire a motor vehicle without obtaining a certificate of title for it in his name in accordance with Sections 4505.01
to 4505.19, inclusive, of the Revised Code."
It is to be observed that the duty of the seller of an automobile is to transfer and assign "a" certificate of title to the automobile to the purchaser. The duty of an Ohio purchaser is to "obtain a certificate of title" under Ohio law with the use of the title papers assigned to him by the seller.
As a resident of West Virginia, the assignment of the West Virginia certificate would satisfy the statute. But such a certificate could not effect a transfer of title to such automobile *Page 47 
when the seller is a resident of Ohio. Section 4549.12, Revised Code, provides:
"No person who is the owner of a motor vehicle and a resident of this state shall operate or drive such motor vehicle upon the highways of this state, while it displays a distinctive number or identification mark issued by or under the authority of another state, without complying with the laws of this state relating to the registration and identification of motor vehicles."
The first paragraph of Section 4503.10, Revised Code, provides:
"Every owner of a motor vehicle and every person mentioned as owner in the last certificate of title, bill of sale, or sworn statement of ownership of a motor vehicle which is operated or driven upon the public roads or highways shall, before the first day of April of each year cause to be filed, by mail or otherwise, in the office of the registrar of motor vehicles or a deputy registrar, a written application in not less than triplicate for registration for the following registration year, beginning the first day of April of such registration year, on blanks to be furnished by the registrar for that purpose, containing the following information:"
It seems obvious, therefore, in giving full consideration to these sections, that an Ohio resident, who is the owner of an automobile, before he can sell the same, under the provisions of Section 4505.03, Revised Code, must obtain an Ohio certificate of title and pay the license fee for the registration of such vehicle. The tax for Ohio license plates must be paid and noted on the certificate of title. The certificate of title of a resident of Ohio that must be assigned by a seller of his used automobile, under the provisions of Section 4505.03, Revised Code, is an Ohio certificate of title without which he cannot transfer title to a purchaser. The plaintiff, not having complied with the foregoing sections before the time of the accident, was still the title holder of the Dodge automobile and his insurance carrier, therefore, was liable under its contract of insurance. *Page 48